Citation Nr: 1518675	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  09-25 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from February 1968 to January 1971.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the appellant's claim of entitlement to service connection for PTSD.

In January 2010, a videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned.  Thereafter, the Board remanded the case for additional development in March 2010 and again in January 2012.  The case has been returned for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have PTSD related to an in-service stressor.

2.  The preponderance of the evidence reflects that the Veteran does not have a psychiatric disorder, to include MDD, related to service.

3.  Personality disorders are not diseases or injuries subject to compensation benefits within the meaning of applicable law.


CONCLUSION OF LAW

A psychiatric disorder, to include MDD and PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case with regard to the claim being decided herein.  VA notified the Veteran in April 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the July 2013 supplemental state of the case (SSOC).

Subsequent to the SSOC, the Veteran submitted additional relevant evidence in the form of a July 2013 letter from a VA psychiatrist.  In the October 2014 Post-Remand Brief, the Veteran's representative stated that the Veteran waived initial consideration of that evidence by the agency of original jurisdiction.  Thus, the Board may consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  For example, it obtained VA treatment records going back to the 1990s, additional service treatment records, and service personnel records.  The Veteran was provided with a VA examination in June 2013, which the Board finds is adequate to decide the claim.  

During the January 2010 Board hearing, the undersigned explained the issue on appeal and took testimony regarding the Veteran's psychiatric symptoms and diagnoses, which is the dispositive issue in the claim being decided herein.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  To the extent that the Veteran would argue that the Board failed in its compliance with 38 C.F.R. § 3.103 (c)(2), it is harmless error, as it is clear that the Veteran is aware of the evidence needed to be awarded service connection for a psychiatric disorder, to include MDD and PTSD.  For example, he has provided multiple, positive opinions from a VA psychiatrist, who has stated that these diagnoses are related to service.

As noted in the Introduction, the Board remanded the claim two times.  In March 2010, the Board sought to have the Veteran's in-service stressor verified by the U.S. Army and Joint Services Records Research Center (JSRRC).  It requested that if the stressor was verified that the Veteran be given a VA examination,  It also requested that the Veteran's claim be readjudicated.  The AOJ attempted to verify the Veteran's stressor by contacting JSRRC, who informed VA that it did not have Morning Reports related to the Veteran's unit or evidence of the death of the fellow service person, but it referred the AOJ to U.S. Army Crime Records Center to see if it could verify the Veteran's stressor of having found a service person who had committed suicide.  The AOJ then contacted the U.S. Army Crime Records Center and provided the relevant facts.  It responded that the records were outside the 40-year retention period.  The AOJ then readjudicated the claim in a September 2010 SSOC, and informed the Veteran of its inability to obtain records from the U.S. Army Crime Records Center.  Thus, other than the failure to attempt to obtain the Morning Reports, the AOJ had completed all the actions requested by the Board in its March 2010 remand.

In January 2012, the Board noted the failure to obtain the Morning Reports and requested that the AOJ obtain them, as they could potentially substantiate the Veteran's stressor.  The AOJ attempted to obtain them, and no morning reports were found.  The Board had also requested that the AOJ contact the Chief Medical Examiner in the state to see if it had a report of a death as described by the Veteran.  The AOJ sent multiple letters to the Chief Medical Examiner.  The Chief responded that the office had no information containing the individual the Veteran had named (the Veteran provided the last name only).  The AOJ subsequently called the office and explained the information for which it was seeking.  An employee explained that in order for a search to be done, they needed the person's full name and that the office did not have the manpower to search for someone based on their last name only.  The Veteran is unable to provide the first name of the deceased service person.  Thus, VA has met its duty to assist in obtaining records not in the custody of a federal department or agency.  See 38 C.F.R. § 3.159(c)(1) (2014).

The Board requested that VA obtain the hospitalization records from when the Veteran was treated for an incident that involved him trying to set off a bomb and his service personnel records, and these records were obtained.  The Board also requested that the Veteran give VA permission to obtain certain records it identified, which the AOJ specifically discussed in a January 2012 letter.  The Veteran did not provide any forms to allow VA to obtain any non-VA records.  Thus, the Board finds that there was substantial compliance with its remand instructions in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall)

The Board requested that the Veteran undergo a VA examination so that a medical professional could provide an opinion as to the likelihood that the Veteran had PTSD or any other psychiatric disorder that was related to service and to provide a rationale for the answer.  The VA examination was provided in June 2013, and, as shown by the discussion below, the examination and opinion were adequate and therefore complied with the Board's remand instructions.

In the January 2012 remand, the Board had discussed the possibility of the Veteran having a pre-existing psychiatric disorder.  As indicated by the discussion below, there is insufficient evidence to rebut the presumption of soundness that attached when no psychiatric disorder was noted at entry into service, and the Veteran is therefore presumed to have been in sound psychiatric condition when he entered service.  38 U.S.C.A. § 1111 (West 2014).  Finally in this regard, the Board requested that the claim be readjudicated, which it was in a July 2013 SSOC.  Accordingly, the Board finds that there was substantial compliance with all the instructions in the January 2012 remand.

The Board will therefore proceed to the merits of the claim for entitlement to service connection for a psychiatric disorder, to include MDD and PTSD.

Analysis

Applicable Legal Principles

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD has specific requirements of medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis to conform to DSM-IV and be supported by findings on examination report); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

The credible supporting evidence required to establish an in-service stressor depends upon the nature of the stressor.  Special provisions allow that the occurrence of a claimed in-service stressor can be shown by certain kinds of credible supporting evidence where the claimed stressor involved personal assault, fear of enemy or terrorist activity, combat, service as a prisoner of war (POW), or diagnosis of PTSD during service.  38 C.F.R. § 3.304(f).  The stressor reported by the Veteran does not fit into these categories.  For example, the Veteran has alleged that he was friends with a fellow service person and that they had agreed to meet at his home.  He stated he went to the person's home and found his friend dead from a gunshot wound to his head.  The Veteran has specifically denied having been exposed to combat and did not serve in Vietnam.  In cases such as this, where the claimed stressor does not relate to an in-service assault, credible supporting evidence of the occurrence of the stressor must be provided by someone other than the Veteran and cannot be provided solely by after-the-fact medical nexus evidence.  See generally Cohen v. Brown, 10 Vet. App. 128 (1997).  Cf. Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011) (under 38 C.F.R. § 3.304(f)(5), pertaining to ins-service personal assault, medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred, and such opinion evidence should be weighed along with the other evidence of record in making this determination. Id. at 1382 & n. 1).

PTSD

For the following reasons, the preponderance of the evidence is against the grant of service connection for PTSD.  As to whether the Veteran has PTSD, there are multiple diagnoses of PTSD by a VA psychiatrist in letters he has written to VA.  Although he has not provided a detailed explanation as to how the Veteran meets the criteria for PTSD, a diagnosis of PTSD by a health care professional is presumed to be valid and in accordance with DSM-IV.  Cohen, 10 Vet. App. at 139, 140 (mental health professionals "are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").  The Veteran has thus met the current disability requirement.

The Veteran has not, however, met the requirement of credible supporting evidence that the claimed in-service stressor occurred.  The Veteran claimed that he arrived at his friend's and fellow serviceman's home and found him dead due to an apparent suicide.  VA has contacted multiple facilities in an attempt to verify the Veteran's stressor, and all attempts to verify the stressor have failed.  Thus, regardless of whether PTSD is an accurate diagnosis, establishment of service connection for PTSD also requires credible supporting evidence that the claimed in-service stressor actually occurred, and the requirements for establishing service connection for PTSD have therefore not been met.

The Board notes that, in August 2008 and November 2012 letters, the Veteran's VA treating psychiatrist stated that the Veteran had witnessed a motor vehicle accident when he was in Germany where his friend was killed, which was part of the basis for the Veteran's diagnosis of PTSD.  In the August 2008 letter, the psychiatrist described it as the Veteran witnessing his friend was run over.  However, the Veteran himself has not reported this stressor in connection with his claim for service connection for PTSD.  When asked to complete the PTSD Stressor form, the Veteran included only the stressor of witnessing the aftermath of a suicide.  At the January 2010 Board hearing, the Veteran provided no testimony regarding this stressor.  Thus, while the Veteran told the VA psychiatrist of this stressor, he did not provide any facts upon which to base a search, even when specifically asked to do so in the PTSD Stressor form, additional development is therefore not warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street").

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for PTSD.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Psychiatric disorder, to include MDD

Initially, the Board notes that VA treatment records show the Veteran was diagnosed with bipolar disorder in the early 2000's until approximately 2004.  The Veteran has not attempted to attribute this diagnosis to service during the current appeal.  Service connection for bipolar disorder was specifically denied in an April 2004 rating decision, and there is neither an intent by the Veteran nor evidence in the record that reflects the issue of whether new and material evidence has been received to reopen a claim for service connection for bipolar disorder has been reasonably raised by the evidence of record.  In addition, the diagnosis of bipolar disorder is shown in medical records dated prior to the current appeal (claim filed in 2008) and not in close proximity to the current appeal.  See McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (holding that an appellant satisfies the current disability requirement "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim ... even though the disability resolves prior to the Secretary's adjudication of the claim").  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  Thus, the Board does not find that service connection for bipolar disorder is part of the current appeal.  Regardless, the Veteran has not submitted any new and material evidence to reopen the claim for service connection for bipolar disorder.

The VA treatment records show a diagnosis of paranoid personality disorder in approximately 2007.  This is in close proximity to when the Veteran filed his current claim for service connection.  However, personality disorders are not diseases for VA compensation purposes-i.e., they are not a condition that may be service connected.  38 C.F.R. § 3.303(c) (2014); Beno v. Principi, 3 Vet. App. 439, 441 (1992) (stating the "[r]egulatory authority provides that personality disorders will not be considered as disabilities").  In addition, "disability resulting from a mental disorder that is superimposed upon ... a personality disorder may be service-connected."  38 C.F.R. § 4.127 (2014).  As shown by the discussion below, however, there is no evidence of such superimposition in this case.  Thus, service connection based on the diagnosed personality disorder may not be granted.

During the current appeal, the Veteran has been diagnosed with MDD by multiple VA examiners.  The dispositive issue is whether the currently-diagnosed MDD is related to service, and the Board finds that the preponderance of the evidence is against such a relationship, which is explained below.  

The service treatment records show that the Veteran was hospitalized in December 1970 in response to findings that he had a history of sado-masochistic tendencies, claustrophobia, and paranoia.  He was diagnosed with a passive aggressive personality, which, as noted above, is not a disease or injury subject to compensation benefits within the meaning of VA law.  The Board also finds that the in-service stressor that the Veteran has alleged regarding the fellow service person who committed suicide and his finding that person afterwards did not, in fact, occur.  A service person committing suicide would likely have been documented in some official capacity, and the fact that VA has been unable to corroborate the Veteran's stressor after contacting multiple organizations is evidence against a finding that the stressor occurred.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  The Veteran was seen multiple times in service for various complaints and that had he witnessed the aftermath of a death in service of a friend would likely have been documented in the service treatment records, particularly when he was hospitalized with psychiatric symptoms.  Id.

Additionally supporting this conclusion is the post service evidence.  The Veteran was in a truck accident in 1983, where he sustained multiple injuries.  In 1985, VA performed a psychological evaluation, and it was noted in the report that the Veteran had had a decline in functioning since the 1983 accident.  The report does not show a report of the in-service incident that the Veteran has described.  When treated for psychiatric symptoms in 1985 and 1986, the Veteran consistently attributed his psychiatric symptoms to post service events, such as the truck accident, a hunting accident, being laid off, and the decline of his physical condition.  At no time did he discuss having seen the aftermath of someone who had committed suicide.  VA treatment records beginning in the late 1990's show that the Veteran's psychiatric symptoms were being attributed to family circumstances and financial concerns.  The family circumstances are described in multiple records, and the Veteran did not begin reporting the in-service incident until January 2003, which is decades following the Veteran's service discharge.  Coincidentally, in the same treatment record, the Veteran reported that he had had depression since 1984, and he discussed the 1983 accident he had.  

All of this evidence tends to show that the Veteran's depression was in connection with a post-service event or events, and the lack of in-service notation of the suicide, whether via the Veteran's report or otherwise, constitutes evidence against the Veteran's claim that the in-service incident occurred.  Buczynski v. Shinseki, 24 Vet. App. at 224.  For the above-described reasons, the Board finds that the evidence does not support the in-service incident the Veteran has alleged of a service person having committed suicide and his seeing the aftermath.

The Veteran has submitted multiple positive opinions from a VA psychiatrist who is treating him for PTSD and MDD, wherein he attributes these diagnoses to the in-service stressor (which the Board finds did not occur) and the in-service incident where the Veteran was hospitalized following a threat of violence against someone.  These letters are dated from 2009 to 2013, and the examiner consistently states that there are no service treatment records addressing the hospitalization; however, that is an inaccurate fact.  While VA did not receive the actual hospitalization record until 2012, the service treatment records that were in the claims file in 1986 showed that the Veteran was referred for hospitalization and why (history of sado-masochistic tendencies, claustrophobia, and paranoia) and the diagnosis of a paranoid personality disorder.  The psychiatrist stated that it was "per [the Veteran's] report" that he concluded there were no records of this incident.  Regardless, the Veteran's claims file contained service treatment records showing this incident, and subsequently received the hospitalization records in 2012, which is prior to the VA psychiatrist's most recent opinion of July 2013.  The Veteran was specifically informed that VA had received the hospitalization records in the July 2013 SSOC (which was issued prior to the July 2013 opinion).  See page 15.  Thus, the Veteran could have provided the VA psychiatrist a copy of the service hospitalization record.

The Board has accorded the VA psychiatrist's multiple positive opinions lessened probative value.  He clearly did not thoroughly review the service treatment records, which would have allowed him to provide a more informed opinion.  At one point, he claimed that the Veteran's hospitalization in service was related to the in-service stressor; however, it is clear from the both the service treatment records and the service hospitalization records that there was no report of an incident where the Veteran witnessed the subsequent aftermath of a suicide.  In an August 2009 letter, the psychiatrist stated he had reviewed the Veteran's military and medical records; however, he did not acknowledge that the Veteran was diagnosed with a personality disorder in service, which fact would be relevant to his medical opinion.  Instead, the psychiatrist claimed that the Veteran's in-service treatment for psychiatric symptoms was related to PTSD.  

Additionally, the psychiatrist did not address the fact that there was evidence in the file of a decline in the Veteran's functioning following a 1983 accident, which clearly had a significant impact on the Veteran's overall health.  The Veteran himself informed VA professionals (as shown in the treatment records described above and at the June 2013 VA psychiatric examination) that his depression began in approximately 1984.  The Veteran's treating psychiatrist does not discuss this important fact, which further lessens the probative value of his multiple opinions.  Rather, he provides a rather cursory positive opinion without addressing specific and important facts shown in the claims file, to include the service treatment records.  As this is a claim for service connection, a review of the service treatment records, which, in this case, have relevant facts that should likely impact an opinion regarding a psychiatric disorder, the failure to discuss these facts further lessens the probative value of these opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("In all cases, it is what an examiner learns from the claims file for use in forming the expert opinion-and not just the reading of the file-that matters").

In August 2008 and November 2012 letters, the VA psychiatrist attributed the Veteran's PTSD to "an incident where he witnessed a motor vehicle accident when he was in the service in Germany where his friend was killed."  As noted above, the Veteran himself has not described this incident.  Regardless, in both of these letters, the psychiatrist was attributing the diagnosis of PTSD to this alleged incident.  Stated differently, the VA psychiatrist did not attribute the diagnosis of MDD to this incident, and thus there is no competent evidence of a nexus between MDD and witnessing a friend run over.

VA provided the Veteran with a psychiatric examination in June 2013.  There, the examiner determined that it was less likely than not that the Veteran's MDD was related to service.  The Board accords this medical opinion high probative value, as the examiner took the time to thoroughly interview the Veteran (as evidenced by the detailed facts provided in the examination report) and understand the Veteran's past psychiatric symptoms.  The Veteran reported to the examiner that the in-service incident involving his threatening another soldier was related to his believing that this soldier was intimately involved with his wife.  The examiner clearly reviewed the service treatment records, as he acknowledged such and the fact that the Veteran was hospitalized.  The examiner specifically determined that the Veteran's hospitalization in the service was "likely due to danger to others and personality features than a depressive disorder."  This finding is supported by the contemporaneous service treatment records, which show a diagnosis of a personality disorder.  Thus, the VA examiner based his conclusion on the professional opinions of service medical professionals, who had witnessed the Veteran's behavior during the hospitalization and determined that such behavior was indicative of a personality disorder, and he explained his reasons for this conclusion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).

Further, the VA examiner stated that the Veteran told him several times in the interview that he did not "become depressed until the mid-1980's as a result of chronic interpersonal difficulties (i.e., personality related) and subsequent financial challenges."  This report by the Veteran is consistent with what the contemporaneous records in the claims file show.  The 1985 and 1986 treatment records show that the Veteran's mental state had declined around that time.  Thus, the examiner's opinion is based on an accurate factual history, which heightens the probative value of this medical opinion.  This examiner had a better understanding of the in-service incident involving the intended violence towards the fellow service person and the Veteran's state of mind in the 1980's, following an accident that severely injured the Veteran, which the VA psychiatrist did not discuss.  

For all the reasons described above, the Board finds that the June 2013 VA examiner's opinion outweighs the multiple opinions provided by the VA psychiatrist.  The weight of the evidence is thus against a link between MDD and service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for MDD is therefore not warranted.
ORDER

Entitlement to service connection for a psychiatric disorder, to include MDD and PTSD, is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


